SIMPSON, J.
The demurrers to the petition were properly sustained, and the petition properly dismissed, for the following reasons:
First. The petition to the commissioners court does not show what stock law isi intended to be repealed, but merely mentions “Existing stock law or stock laws,” but does not-show that any stock law actually-exists in the precinct, and, if so, what its boundaries are, nor does it show by what authority said stock law exists. This latter is important, as a matter of description and identification, if for no other reason.
Second. The petition for mandamus shows that the stock district, which is sought to be abolished, exists in only a part of the precinct mentioned, and the prayer is for an election in the entire precinct.
The judgment is affirmed.
'McClellan, G. -I., Tyson and Anderson, J.J., concurring.